Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 02/28/2022. Currently claims 1-2, and 4-20 are pending in the application, with claim 20 withdrawn from consideration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, and 8-19 are rejected under 35 U.S.C.103 as being obvious over Gardiner (WO 2016/019434 A1), hereafter, referred to as “Gardiner”, in view of Mark et al. (WO 2014/153535 A2), hereafter, referred to as “Mark”, in view of Baumann (G. F. Baumann: Microcellular Elastomeric Urethanes, Rubber Chemistry and Technology (1972) 45 (5) : page 1485-1496), hereafter, referred to as “Baumann”.

Regarding claim 1, Gardiner teaches a method for producing a three-dimensional, multi-layer fiber composite component (abstract), the method comprising the steps of:

applying, layer-by-layer, a curable matrix material (page 8, first paragraph) to an object carrier in matrix layers arranged on top of one another, by way of at least one application unit (page 7, last paragraph) which is movable relative to the object carrier, wherein matrix material which has been applied in a layer forms a matrix layer,

curing the matrix material, wherein the matrix material is deposited and cured by activation head (page 7, last paragraph - page 8, first paragraph), and short fibers are embedded in the matrix material (claim 34), wherein the short fibers have a shorter length than the applied fiber element, wherein the fibrous matrix material and a foam are applied in alternating layers (page 14, paragraph 2; page 24, paragraphs 2 and 3).

But Gardiner fails to explicitly teach that the matrix material is a thermoset material, and in that fails to explicitly teach at least one regional application in strands of at least one fiber element to at least one of the matrix layers is carried out by means of at least one laying head which is movable relative to the object carrier, essentially resulting in an anisotropically reinforcing a 3D-printed object.

However, Mark discloses a similar 3D printing method in which a foam material is printed and applied locally with a thermosetting plastic (see page 75, line 10), which is reinforced with unidirectional fiber, by means of a laying head (claim 61). Mark also teaches in Figs. 41(A-B), a three dimensional printing systems that may be used to manufacture any number of different structures and/or components including multiple layers printed using a continuous core reinforced filament, a pure resin, and/or even a three dimensionally printed foaming material (para. [0260-0262]).  Mark also teaches in Figs. 41(A-B) that the various layers are deposited in successive operations, where the top (1900), and bottom (1902) are printed using continuous core reinforced filaments to form the relatively solid portions, and middle layer (1904) is printed with different properties in a separate process. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Mark and substitute the unknown matrix material with that of a thermosetting material and combine the use of an anisotropically reinforcing fiber element by applying the feature wherein a fiber element is applied in strands at least regionally to at least one of the matrix layers by means of a laying head which is movable relative to the object carrier in order to provide further enforcement to the structure by providing reinforcement anisotropically. Since both the reference deal with printing of three-dimensional object using additive manufacturing process, one would have reasonable expectation of success from the substitution.

But Gardiner and Mark fail to explicitly teach to use duromeric foam in the alternating layers. However, Baumann teaches that urethanes have become the most important polymer building blocks in the spectrum of rigid foams (page 1485, first paragraph), where thermoset polymers can be foamed under certain conditions. Baumann teaches the use of rigid, structural microcellular urethane foams, which are also called “duromers” (equivalent to duromeric foams) (page 1485, third paragraph). Baumann further teaches that the microcellular elastomeric urethanes can result in varying physical properties of the end product by adjusting the process parameters (page 1485, last paragraph).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Baumann and substitute the use of a duromeric foam instead of an unknown foam material, because that would allow to control the physical property of the end product (KSR Rationale B, MPEP 2143).

Regarding claim 2, Gardiner teaches to performing the deposition at a constant rate and adjust the volume of the depositing bead simultaneously resulting in the thickness of the bead being adjusted whilst the width of the bead (element 51) is maintained relatively constant (page 12, third paragraph). Therefore, it would have been obvious to any ordinary artisan that the material is going through thinning that is being adjusted to maintain the constant rate, which is essentially the characteristics of thixotropic material. 

 	Regarding claim 4, 9, and 12, Gardiner and Mark together teach a method for producing a three-dimensional, multi-layer fiber composite component. Gardiner teaches that it is known to configure the apparatus to fabricate different portions of the object from different layer thicknesses for structural reasons (page 2, second paragraph). Gardiner also teaches that similarly, the apparatus may be configured to fabricate different portions of the object from different layer thicknesses due to the geometry of the portion (page 2, third paragraph). Therefore, it would have been obvious to deposit different layers of matrix material of different thickness based on the structural and geometric need of the final article (object).  Additionally, Mark teaches that the filament is sized and shaped for use in a three dimensional printer (claim 18). Therefore, it would have been obvious to any ordinary artisan that the physical and mechanical property of the finished article would depend on the use of fiber material and size of the fibers. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the matrix layer having thickness of at least 0.05 mm and at most 300 mm (instant application, claim 4), and having fiber element that has a length of at least 0.5 mm (instant application, claim 9), or having the short fiber that are embedded into the matrix material have a length of at least 0.5 mm and at most 100 mm (instant application, claim 12) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 5, Mark teaches in Fig. 41A a composite component where the bottom layer (element 1902) performs as an object carrier which is also part of the component.

Regarding claim 6, Mark teaches in Fig. 10 the depositing unit (element 70) comprises of an extruding head (nozzle) (element 68).

Regarding claim 8, Mark teaches the deposition of fiber elements that comprises of at least one glass fibre and/or carbon fibre by teaching to use of materials  such as carbon fibers, aramid fibers, fiberglass, metals (such as copper, silver, gold, tin, steel), optical fibers, and flexible tubes ((para. [00137]).

Regarding claim 10, Mark teaches a method, wherein the fibre element is pre-impregnated with a liquid before the deposition onto the matrix material by teaching to use towpregs (para. [0274]).

Regarding claim 11, Gardiner teaches that a method, wherein the fibre element is embedded at least partly into the matrix material by teaching to supply of reinforcement fibres and selectively add the fibres to the material prior to or during deposition (page14, second paragraph).

Regarding claim 13-15, Gardiner teaches to use reinforcement fibres and selectively add the fibres to the material prior to or during deposition, allowing the density and/or rigidity of specific regions of the fabricated material to be adjusted (page 2, second paragraph). Therefore, it would have been obvious to any ordinary artisan to deposit fibers in between two adjacent layers of matrix material to selectively reinforce a specific area. Additionally, Mark teaches that the filament is sized and shaped for use in a three dimensional printer (claim 18). 

Regarding claim 16, Gardiner teaches to supply the reinforcing fibers to the resin material prior to or during the deposition (page 14, second paragraph), and it would have been obvious to any ordinary artisan that the fibers would be oriented in a flow channel along the flow direction of the matrix material, therefore, it would have been obvious that the short fibers that are embedded into the matrix material are embedded into the matrix material in a directed manner and lie with their longitudinal axis along the  traversing path of the depositing unit of the matrix material.

Regarding claim 17, and 18, Gardiner and Mark together teach a method for producing a three-dimensional, multi-layer fiber composite component. Gardiner teaches that the short fibres that are contained in the matrix material is different compared to the total matrix volume, in at least two layers, by teaching that the nozzle would supply reinforcement fibres and selectively add the fibres to the matrix material prior to or during deposition, allowing the density and/or rigidity of specific regions of the fabricated material to be adjusted (equivalent to multiple layers with varying fiber concentration) (page 14, second paragraph). Additionally, Mark also teaches in an embodiment, that a controller of a three dimensional printer may include functionality to deposit the reinforcing fibers with an axial alignment in one or more particular directions and locations (para. [0223]). The axial alignment of the reinforcing fibers may be selected for one or more individual sections within a layer, and may also be selected for individual layers. For example, as depicted in Fig. 26 a first layer (element 1200) may have a first reinforcing fiber orientation and a second layer (element 1202) may have a second reinforcing fiber orientation. Additionally, a first section 1204 within the first layer 1200, or any other desired layer, may have a fiber orientation that is different than a second section 1206, or any number of other sections, within the same layer.  Therefore, it would have been obvious to any ordinary artisan that the amount of fibers used in the matrix material, as well as the amount of fibers in different layers would depend on the property of the final article desired. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining that the volume of short fibers that are contained in the matrix material is at least 10% with respect to the total matrix volume (instant application, claim 17) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 19, Gardiner teaches a method, wherein step of depositing of the fiber material is carried out before step of curing, by teaching that the deposition head (element 14) may be in communication with different materials and be adapted to deposit the different materials simultaneously side-by-side, thereby allowing the different materials to bond (equivalent to cure) and form a co-laminated bead (page 14, third paragraph).

Claim 7 are rejected under 35 U.S.C.103 as being obvious over Gardiner (WO 2016/019434 A1), in view of Mark et al. (WO 2014/153535 A2), in view of Baumann (G. F. Baumann: Microcellular Elastomeric Urethanes, Rubber Chemistry and Technology (1972) 45 (5) : page 1485-1496), in view of Schirtzinger (WO 2014/193505 A1), hereafter, referred to as “Schirtzinger”.

Regarding claim 7, Gardiner, Mark, and Baumann together teach a method for producing a three-dimensional, multi-layer fiber composite component. Gardiner and Mark teach to deposit resin layer and the fiber material. But Gardiner, Mark, and Baumann fail to explicitly teach the depositing unit and/or the laying head are movable independently of one another. However, Schirtzinger teaches in Fig. 2 to deposit the fiber strands using a depositing tube (nozzle head) (element 39) and resin layer (element 14) through another depositing head (nozzle head (element 29). Schirtzinger also teaches that the fiber layers 16 may be deposited on a matrix layer 14 as parallel fiber strings or in other patterns such as, for example, zig-zag patterns, random patterns, or weave patterns (para. [0039]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Schirtzinger, and combine the use of depositing head to deposit resin layer, and laying head to deposit fiber strands independently, because that would allow to make various fiber reinforcement patterns such as, for example, zig-zag patterns, random patterns, or weave patterns resulting in more versatile products with improved reinforcements independent of the resin matrix layer pattern. Since the reference deal with additive manufacturing process, one would have reasonable expectation of success with the combination.

Responses to Arguments

Applicant’s arguments, see page 5-7, with respect to the rejection of amended independent claim 1 under 103 rejection have been fully considered, and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Baumann (G. F. Baumann: Microcellular Elastomeric Urethanes, Rubber Chemistry and Technology (1972) 45 (5): page 1485-1496). Baumann teaches the use of duromeric foam. 

Besides the use of duromeric foam, the applicant also argues that the deposition of a reinforced filament according to Mark does not constitute "at least regional, strand-wise depositing of at least one fibre element onto at least one of the matrix layers by way of at least one laying head that is movable relative to the object carrier", as presently claimed. The applicant also argues that the core of a reinforced fibre is not a fibre element that is deposited onto a matrix layer in a separate step as presently claimed but, instead, in Mark a core-reinforced filament is extruded together with the matrix material in the same step. However, the examiner wants to point out that Mark teaches in Figs. 41(A-B) that the various layers are deposited in successive operations, where the top (1900), and bottom (1902) are printed using continuous core reinforced filaments to form the relatively solid portions, and middle layer (1904) is printed with different properties in a separate extrusion process. Further to that, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See ln re Gibson, 39 F .2d 975, 5 USPQ 230 (CCPA 1930).

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742